                   Case 1:19-cv-09439-PKC Document 219 Filed 02/24/20 Page 1 of 7


                        S KADDEN , ARPS,
                        SKADDEN,   A RPS , SLATE,
                                           S LATE , M EAGHER &
                                                    MEAGHER  & F LOM LLP
                                                               FLOM
                                                       FOUR TIMES
                                                       FOUR TIMES SQUARE
                                                                  SQUARE
                                                                                                                          FIRM/AFFILIATE OFFICES
                                                   NEW YORK 10036-6522
                                                   NEW YORK 10036-6522                                                             -----------
                                                                    ________                                                    BOSTON
                                                                                                                                BOSTON
                                                                                                                               CHICAGO
                                                                                                                               CHICAGO
                                                          TEL: (212)
                                                          TEL: (2 I 2) 735-3000
                                                                       735-3000                                                HOUSTON
                                                                                                                               HOUSTON
                                                          FAX:
                                                          FAX: (212)
                                                               (2 I 2) 735-2000
                                                                       735-2000
                                                                                                                             LOS ANGELES
                                                                                                                             LOS ANGELES
                                                                                                                              PALO ALTO
                                                                                                                              PALO  ALTO
                                                             www.skadden.com
                                                             www.skadden.com                                               WASHINGTON, D.C.
                                                                                                                           WASHINGTON,  D.C.
    DIRECT DIAL                                                                                                               WILMINGTON
                                                                                                                              WILMINGTON
                                                                                                                                   -----------
212-735-3792
2 I 2-735-3792
                                                                                                                                   BEIJING
                                                                                                                                   BEIJING
    DIRECT FAX
                                                                                                                                 BRUSSELS
                                                                                                                                 BRUSSELS
917-777-3792
9 I 7-777-3792                                                                                                                  FRANKFURT
                                                                                                                                FRANKFURT
    EMAIL ADDRESS                                                                                                               HONG KONG
                                                                                                                                HONG   KONG
Chrisopher.Malloy@SKADDEN.COM
CH RISOPHER. MALLOY@SKADDEN.COM                                                                                                   LONDON
                                                                                                                                  LONDON
                                                                                                                                  MOSCOW
                                                                                                                                  MOSCOW
                                                                                                                                   MUNICH
                                                                                                                                   MUNICH
                                                                               February 24,
                                                                               February 24, 2020
                                                                                            2020                                    PARIS
                                                                                                                                    PARIS
                                                                                                                                SÃO PAULO
                                                                                                                                SAO   PAULO
                                                                                                                                   SEOUL
                                                                                                                                   SEOUL
               BY
               BY HAND
                   HAND ANDAND ECFECF                                                                                            SHANGHAI
                                                                                                                                 SHANGHAI
                                                                                                                                SINGAPORE
                                                                                                                                SINGAPORE
               The Honorable P.
               The Honorable   P. Kevin
                                  Kevin Castel
                                         Castel                                                                                     TOKYO
                                                                                                                                   TOKYO
                                                                                                                                  TORONTO
               United States
               United        District Judge
                      States District Judge
                                                                                                                                 TORONTO


               Southern  District of
               Southern District  of New
                                     New York
                                         York
               500 Pearl Street
               500 Pearl Street
               New York,
               New  York, NY
                          NY 10007-1312
                                10007-1312


                      RE:
                      RE:         SEC v.
                                  SEC v. Telegram
                                         Telegram Group Inc., et
                                                  Group Inc.,    al., 19-cv-9439
                                                              et al., 19-cv-9439 (PKC)
                                                                                 (PKC) (S.D.N.Y.)
                                                                                       (S.D.N.Y.)

               Dear Judge
               Dear       Castel:
                    Judge Castel:

                       On behalf
                       On  behalf of
                                   of defendants  in the
                                      defendants in  the above-referenced
                                                         above-referenced action
                                                                             action ("Defendants"
                                                                                      (“Defendants” or
                                                                                                     or
               “Telegram”), we
               "Telegram"),  we respectfully
                                  respectfully submit
                                                submit this
                                                        this reply
                                                             reply to
                                                                   to plaintiff
                                                                      plaintiff Securities and Exchange
                                                                                Securities and Exchange
               Commission’s (the
               Commission's    (the "SEC"
                                    “SEC” oror "Plaintiff')
                                               “Plaintiff”) omnibus
                                                             omnibus response
                                                                       response toto the
                                                                                     the motions
                                                                                         motions to
                                                                                                 to seal
                                                                                                    seal
               filed by
               filed by Defendants
                        Defendants and
                                     and certain  third parties
                                          certain third parties (collectively,
                                                                (collectively, "Pending
                                                                                “Pending Motions"
                                                                                          Motions” (ECF
                                                                                                     (ECF
                                                                                   1
               Nos. 105,
               Nos.  105, 135,
                          135, 138,
                               138, 139,
                                     139, 142,
                                           142, 143,
                                                143, 148,
                                                      148, 152,
                                                           152, 157,
                                                                 157, 158,
                                                                      158, 190)).1
                                                                            190)).

                       The  parties agree
                       The parties    agree that
                                             that many
                                                  many of
                                                        of the
                                                           the documents
                                                               documents at at issue should be
                                                                               issue should   be filed
                                                                                                 filed under
                                                                                                        under
               seal and/or with   redactions.    Consistent  with the three  categories  set out
               seal and/or with redactions. Consistent with the three categories set out in the  in  the
               Sealing  Motion, Defendants
               Sealing Motion,    Defendants address
                                                 address the
                                                         the remaining
                                                             remaining disputed
                                                                         disputed documents,     including (1)
                                                                                    documents, including       (1)
               certain internal
               certain internal "investment
                                “investment memoranda"
                                                memoranda” created
                                                               created by
                                                                        by third-party
                                                                           third-party investors
                                                                                        investors in
                                                                                                   in the
                                                                                                       the
               Private Placement;
               Private Placement; (2) (2) documents
                                          documents containing
                                                      containing personally
                                                                   personally identifying
                                                                                identifying information
                                                                                             information of  of
               Private Placement
               Private Placement investors;
                                     investors; and
                                                 and (3)
                                                     (3) other
                                                         other highly   confidential business
                                                                highly confidential   business information.
                                                                                                information.
               As detailed
               As  detailed below
                            below andand in  the accompanying
                                          in the accompanying modified
                                                                  modified version
                                                                            version ofof Appendix
                                                                                         Appendix A  A to
                                                                                                        to the
                                                                                                            the
               Sealing  Motion ("Modified
               Sealing Motion    (“Modified Appendix
                                                Appendix A").
                                                           A”). Defendants
                                                                 Defendants respectfully
                                                                               respectfully request
                                                                                             request that
                                                                                                       that
               these documents
               these documents remain
                                   remain under
                                            under seal
                                                   seal in
                                                        in whole
                                                           whole or
                                                                  or in part.2
                                                                     in part.2


               1
                       All references
                       All references to
                                      to "Opposition"
                                         “Opposition” oror "Opp."
                                                           “Opp.” refer
                                                                   refer to
                                                                         to Plaintiff's
                                                                            Plaintiff’s omnibus
                                                                                        omnibus response
                                                                                                  response to
                                                                                                            to
               Defendants’ and
               Defendants' and third
                               third parties'
                                     parties’ motions
                                              motions to
                                                       to seal
                                                          seal (ECF
                                                               (ECF Nos.
                                                                     Nos. 189-190).
                                                                           189-190). AllAll references
                                                                                            references to
                                                                                                       to "Sealing
                                                                                                          “Sealing
               Motion” or
               Motion"    “Sealing Mot."
                       or "Sealing Mot.” refer
                                           refer to
                                                 to Defendants'
                                                    Defendants’ Letter
                                                                 Letter Motion
                                                                        Motion to
                                                                                to Seal  (ECF No.
                                                                                   Seal (ECF    No. 158).
                                                                                                    158).
               2
               2
                        Defendants further
                        Defendants           seek to:
                                     further seek to: (1)
                                                      (1) refile
                                                          refile certain
                                                                 certain documents   under seal
                                                                         documents under   seal and
                                                                                                and place
                                                                                                     place them
                                                                                                           them on on the
                                                                                                                      the
               public docket
               public docket with
                             with revised
                                   revised redactions;  (2) correct
                                           redactions; (2)  correct aa document
                                                                       document previously
                                                                                  previously filed
                                                                                             filed in error; (3)
                                                                                                   in error; (3) amend
                                                                                                                  amend the
                                                                                                                          the
               Sealing Motion to
               Sealing Motion to include
                                  include certain
                                           certain documents     within an
                                                   documents within     an additional
                                                                           additional category  or redesignate
                                                                                      category or  redesignate the
                                                                                                                 the
     Case 1:19-cv-09439-PKC Document 219 Filed 02/24/20 Page 2 of 7

Hon. P.
Hon.  P. Kevin
         Kevin Castel
               Castel
February 24,
February  24, 2020
              2020
Page 22
Page

I.
I.        THIRD PARTY
          THIRD       NON-PUBLIC INVESTMENT
                PARTY NON-PUBLIC INVESTMENT MEMORANDA
                                            MEMORANDA

        First, the
        First,  the SEC    argues that
                    SEC argues     that the
                                        the certain
                                            certain internal  investment memoranda
                                                     internal investment  memoranda of of some
                                                                                          some
non-party initial
non-party   initial investors  “are highly
                    investors "are   highly relevant   to the
                                             relevant to  the SEC’s  argument that
                                                              SEC's argument   that
Telegram’s    offer and
Telegram's offer     and sale
                          sale of
                               of Grams   was an
                                  Grams was     an investment   contract under
                                                    investment contract  under SEC
                                                                               SEC v.v. W.J.
                                                                                        W.J.
Howey, 328
Howey,         U.S. 293
          328 U.S.   293 (1946)."
                          (1946).” (Opp.
                                     (Opp. atat 4-5.)
                                                4-5.) As
                                                       As discussed
                                                           discussed below,
                                                                     below, the
                                                                            the SEC’s
                                                                                SEC's
position is
position  is inconsistent
             inconsistent with
                            with the
                                  the Howey
                                      Howey test
                                               test and
                                                    and inaccurately
                                                         inaccurately describes the documents
                                                                      describes the documents
at issue.
at issue. Thus,   the privacy
           Thus, the   privacy concerns
                                concerns of of the
                                               the non-parties
                                                   non-parties outweighs
                                                                outweighs any
                                                                           any purported
                                                                               purported
relevance cited
relevance         by the
            cited by  the SEC.
                           SEC.

         The   question in
         The question     in this
                             this case
                                  case is
                                       is what
                                          what post-launch
                                                 post-launch public
                                                                 public consumers,
                                                                         consumers, not not the
                                                                                            the
Private Placement
Private  Placement purchasers,
                       purchasers, would
                                     would reasonably
                                             reasonably expect
                                                            expect regarding    post-launch Grams
                                                                     regarding post-launch      Grams
as aa result
as           of Telegram's
      result of Telegram’s promotional
                               promotional or or marketing
                                                 marketing efforts.
                                                               efforts. (Def.
                                                                          (Def. SJ  Br., ECF
                                                                                SJ Br.,  ECF No.No.
71, at
71,     5-6).3 The
     at 5-6).3  The SEC     argues that
                      SEC argues    that "the
                                         “the expectations
                                               expectations of  of profit
                                                                   profit by
                                                                           by the
                                                                              the sophisticated
                                                                                   sophisticated
investors [in
investors   [in the
                the pre-launch
                     pre-launch Private
                                  Private Placement]
                                           Placement] in     this case
                                                          in this  case should
                                                                         should inform
                                                                                 inform the
                                                                                          the Court's
                                                                                               Court’s
determination whether
determination     whether there
                            there was
                                   was aa reasonable
                                          reasonable expectation
                                                        expectation of  of profits
                                                                           profits based
                                                                                   based onon
Telegram’s     efforts to
Telegram's efforts      to develop
                           develop and
                                    and launch
                                         launch the
                                                  the blockchain."
                                                       blockchain.” (Opp.(Opp. at
                                                                                at 5.)  But the
                                                                                   5.) But   the fact
                                                                                                  fact
that the
that  the Private
          Private Placement
                   Placement purchasers
                                purchasers expected
                                              expected to to profit
                                                             profit is
                                                                     is undisputed,
                                                                        undisputed, which
                                                                                      which is is in
                                                                                                  in
part why
part  why the
           the Private
                Private Placement
                          Placement was
                                      was treated
                                           treated asas aa securities
                                                           securities offering.
                                                                       offering. AtAt launch,
                                                                                       launch, byby
contrast, Telegram’s
contrast,                 efforts to
           Telegram's efforts     to develop
                                     develop and
                                               and launch
                                                    launch thethe TON     Blockchain will
                                                                   TON Blockchain        will be
                                                                                              be
complete and
complete    and its
                 its obligations
                     obligations with
                                   with respect
                                        respect toto the
                                                     the TON      Blockchain will
                                                          TON Blockchain       will terminate
                                                                                     terminate
according to
according    to the
                the terms
                     terms of
                            of the
                               the Purchase
                                   Purchase Agreements.
                                               Agreements. (Def. (Def. Opp.
                                                                        Opp. Br.,
                                                                              Br., ECF    No. 93,
                                                                                    ECF No.          at
                                                                                                93, at
13-14.)
13-14.)

          To  the extent
          To the          the SEC
                   extent the        offers the
                               SEC offers   the handful
                                                handful of
                                                         of internal
                                                             internal memoranda
                                                                      memoranda by   by certain
                                                                                        certain
investors to
investors   to show
                show what
                       what these
                             these investors
                                    investors expected
                                               expected of
                                                         of Telegram’s    efforts after
                                                             Telegram's efforts   after the
                                                                                         the
launch of
launch   of the
            the blockchain,
                 blockchain, it it again
                                   again ignores  the proper
                                         ignores the  proper standard.
                                                               standard. The
                                                                         The Howey
                                                                               Howey test
                                                                                        test is
                                                                                             is an
                                                                                                an
objective one
objective   one and
                  and focuses
                       focuses onon how
                                    how the
                                          the instrument
                                              instrument is
                                                          is marketed
                                                              marketed by
                                                                        by the
                                                                            the promotor.
                                                                                promotor. Thus,
                                                                                              Thus,
the relevant
the             question is
     relevant question    is whether
                             whether Defendants
                                       Defendants have
                                                     have promoted
                                                           promoted post-launch
                                                                      post-launch Grams
                                                                                     Grams based
                                                                                              based
on the
on  the promise
         promise of of essential  managerial efforts
                       essential managerial    efforts that
                                                       that are
                                                            are "absolutely
                                                                 “absolutely necessary
                                                                              necessary toto the
                                                                                             the
turning of
turning   of the
             the promised
                  promised profits."
                              profits.” Glen-Arden
                                         Glen-Arden Commodities,       Inc. v.
                                                       Commodities, Inc.    v. Costantino,
                                                                               Costantino, 493493
F.2d 1027,
F.2d   1027, 1035
               1035 (2d
                     (2d Cir.
                          Cir. 1974);
                               1974); SEC
                                       SEC v.v. Glenn
                                                Glenn W.W. Turner   Enters., Inc.,
                                                            Turner Enters.,  Inc., 474
                                                                                   474 F.2d
                                                                                        F.2d 476,
                                                                                               476,
482 (9th
482   (9th Cir.
           Cir. 1973).
                 1973). The    internal analyses
                          The internal   analyses and
                                                   and subjective
                                                        subjective "belie[fs]"
                                                                    “belie[fs]” of
                                                                                 of aa small
                                                                                       small

applicable category;
applicable           and (4)
           category; and (4) withdraw
                             withdraw its sealing requests
                                      its sealing           as to
                                                   requests as to certain documents. This
                                                                  certain documents. This information
                                                                                          information
is noted
is noted where
         where relevant
               relevant in
                        in Modified
                           Modified Appendix
                                    Appendix A. A.
33
          Howey is
          Howey    is transaction-
                      transaction- and
                                    and offer-specific,
                                        offer-specific, meaning
                                                          meaning that
                                                                    that an
                                                                         an instrument
                                                                            instrument can   be offered
                                                                                        can be   offered in
                                                                                                          in one
                                                                                                             one
set of
set    circumstances that
    of circumstances    that constitute
                             constitute aa securities  offering while
                                           securities offering  while offered
                                                                       offered in
                                                                               in another
                                                                                  another set
                                                                                            set of
                                                                                                of circumstances
                                                                                                   circumstances
that do
that     not. (Def.
     do not.  (Def. SJ   Br., ECF
                     SJ Br.,  ECF No.
                                   No. 71
                                        71 atat 40-41.)
                                                40-41.) The
                                                         The CFTC,
                                                              CFTC, asas well
                                                                         well as
                                                                              as the
                                                                                 the SEC’s    FinHub, Chairman,
                                                                                      SEC's FinHub,     Chairman,
and other
and        high-ranking officials
     other high-ranking    officials have
                                     have all
                                            all publicly
                                                publicly acknowledged
                                                         acknowledged as  as much.
                                                                             much. (Id.;
                                                                                     (Id.; CFTC
                                                                                           CFTC Letter
                                                                                                   Letter to
                                                                                                          to Court
                                                                                                             Court
dated Feb.
dated  Feb. 18,
             18, 2020,
                 2020, ECF
                         ECF No.
                              No. 203,
                                   203, at
                                         at p.2
                                            p.2 n.2);
                                                 n.2); Def.
                                                       Def. Affirmative
                                                            Affirmative Def.,
                                                                         Def., ECF
                                                                               ECF No.
                                                                                     No. 37,
                                                                                           37, ¶
                                                                                               ¶ 17,
                                                                                                 17, Times
                                                                                                     Times Talks,
                                                                                                             Talks,
SEC
SEC Chairman
      Chairman JayJay Clayton
                       Clayton && Andrew
                                   Andrew RossRoss Sorkin   N.Y. Times
                                                     Sorkin N.Y.          (November 29,
                                                                 Times (November       29, 2018)
                                                                                            2018) (agreement
                                                                                                   (agreement toto
fund  production costs
fund production    costs for  Broadway show
                          for Broadway    show in in exchange
                                                     exchange for  tickets may
                                                               for tickets may be
                                                                                be securities   offering, but
                                                                                   securities offering,   but
tickets later
tickets       sold once
        later sold  once the
                          the production
                              production is   “up and
                                           is "up   and running"
                                                        running” "should
                                                                  “should not
                                                                           not be
                                                                               be securities").
                                                                                  securities”).


                                                         2
                                                         2
  Case 1:19-cv-09439-PKC Document 219 Filed 02/24/20 Page 3 of 7

Hon. P.
Hon.  P. Kevin
         Kevin Castel
               Castel
February 24,
February  24, 2020
              2020
Page 33
Page

handful of
handful  of the
            the approximately
                approximately 170
                                170 Private
                                      Private Placement
                                              Placement investors
                                                         investors simply
                                                                   simply dodo not
                                                                               not bear
                                                                                   bear on
                                                                                        on
how Grams
how  Grams were
             were being
                   being promoted
                           promoted toto Private
                                         Private Placement
                                                 Placement purchasers
                                                           purchasers or,
                                                                        or, more
                                                                            more
importantly, are
importantly,  are being
                  being promoted
                         promoted toto post-launch
                                        post-launch Gram
                                                    Gram consumers
                                                          consumers in in the
                                                                          the market.
                                                                              market.
(SEC Reply
(SEC  Reply Br.,
              Br., ECF  No. 113
                   ECF No.   113 at
                                 at 88 (quoting
                                       (quoting PX30));
                                                 PX30)); see
                                                         see Davis
                                                             Davis v.  Rio Rancho
                                                                    v. Rio  Rancho
Estates, Inc.,
Estates, Inc., 401
               401 F.
                    F. Supp.  1045, 1050
                       Supp. 1045,   1050 (S.D.N.Y.
                                           (S.D.N.Y. 1975)
                                                      1975) (no
                                                            (no investment
                                                                investment contract
                                                                              contract
where promoter
where  promoter did
                  did not
                       not promise
                           promise to
                                    to undertake
                                       undertake ongoing
                                                  ongoing managerial
                                                           managerial efforts).
                                                                        efforts).

          Finally, in
         Finally,    in its
                         its effort
                             effort to to squeeze
                                           squeeze somesome relevance
                                                               relevance from      the investment
                                                                            from the    investment
memoranda,        the  SEC    inaccurately       characterizes      them.
memoranda, the SEC inaccurately characterizes them. These memoranda do       These    memoranda        do not
                                                                                                           not
evidence any
evidence     any promise
                   promise or  or commitment
                                   commitment by       by Defendants
                                                           Defendants of   of post-launch
                                                                              post-launch essential
                                                                                               essential
managerial efforts.
managerial      efforts. AtAt most,
                                most, theythey show
                                                show thatthat investors
                                                               investors expected       post-launch Grams
                                                                            expected post-launch         Grams
may appreciate
may   appreciate in  in value
                         value as as they
                                      they gained       widespread adoption
                                              gained widespread          adoption asas aa cryptocurrency
                                                                                          cryptocurrency as    as aa
result of
result  of aa wide
              wide range
                      range of of factors,
                                   factors, including
                                               including (1) (1) the
                                                                  the consumer
                                                                        consumer demand
                                                                                    demand for  for aa
cryptocurrency with
cryptocurrency       with sufficient
                            sufficient speedspeed andand scalability,
                                                           scalability, which
                                                                           which the
                                                                                  the TON
                                                                                       TON blockchain
                                                                                                blockchain was was
designed to
designed     to address
                 address (see,
                           (see, e.g.,
                                    e.g., PXPX 2-E;
                                                2-E; PX PX 33
                                                            33 atat 11 I¶¶ 1-2);
                                                                           1-2); and
                                                                                 and (2)
                                                                                       (2) circumstances
                                                                                            circumstances that that
were expected
were   expected to  to exist
                        exist atat the
                                   the time
                                         time ofof launch     without further
                                                    launch without        further significant
                                                                                   significant effort     by
                                                                                                  effort by
Defendants, including
Defendants,      including the the "network
                                     “network effect"
                                                    effect” ofof adoption
                                                                 adoption of  of Grams
                                                                                 Grams by  by Telegram’s
                                                                                                Telegram's
existing userbase
existing   userbase for      its Messenger
                        for its  Messenger application
                                                  application and  and the
                                                                         the existing
                                                                             existing ecosystem
                                                                                        ecosystem of   of
developers. (See,
developers.              e.g., PX
                  (See, e.g.,   PX 5-A       (citing Telegram’s
                                      5-A (citing                       existing user
                                                       Telegram's existing        user base
                                                                                        base "already
                                                                                                “already
familiar” with
familiar"    with cryptocurrency);
                    cryptocurrency); PX       PX 3131 atat 1-2
                                                           1-2 (citing
                                                                (citing Telegram's
                                                                          Telegram’s "[e]xisting
                                                                                         “[e]xisting botbot
platforms,” "existing
platforms,"     “existing useruser base"
                                     base” andand "existing
                                                    “existing ecosystem
                                                                 ecosystem of  of communities,
                                                                                   communities,
developers, publishers,
developers,      publishers, payment
                                 payment providers,
                                               providers, andand merchants
                                                                   merchants to  to drive
                                                                                     drive demand
                                                                                             demand and and value
                                                                                                              value
for the
for the TON
         TON currency.”);
                  currency."); PX   PX 33 33 at
                                              at 11 ¶¶ 9;  PX 77
                                                       9; PX        at 7-8)).
                                                                77 at          Moreover, the
                                                                        7-8)). Moreover,       the investment
                                                                                                   investment
memoranda also
memoranda        also reflect
                       reflect certain       purchasers’ express
                                 certain purchasers'          express understanding
                                                                         understanding that that Defendants
                                                                                                  Defendants
had not
had  not committed
          committed to    to stay
                              stay involved
                                     involved in       the TON
                                                   in the           blockchain (see,
                                                            TON blockchain        (see, e.g.,    PX 30
                                                                                          e.g., PX    30 at
                                                                                                          at 11
                                                                                                             11
(“A foreseeable
("A  foreseeable risk risk could
                            could be  be that
                                           that Telegram
                                                Telegram uses  uses [Private
                                                                      [Private Placement]
                                                                                Placement] funds funds toto propel
                                                                                                            propel
itself forward
itself forward and and leave
                         leave TONTON blockchain
                                           blockchain by   by the
                                                               the wayside."),
                                                                     wayside.”), andand that
                                                                                         that Defendants
                                                                                                Defendants
lacked the
lacked   the unilateral
               unilateral ability
                            ability to  to change
                                            change thethe TON      blockchain code,
                                                           TON blockchain         code, toto correct    errors or
                                                                                              correct errors    or
otherwise.      (PX   33
otherwise. (PX 33 at 13.) at  13.)

        The  investor memoranda
        The investor    memoranda are  are also
                                            also irrelevant
                                                 irrelevant toto the
                                                                 the SEC’s    theory that
                                                                      SEC's theory     that the
                                                                                            the
Private Placement
Private Placement purchasers
                     purchasers areare involved
                                        involved inin aa "distribution"
                                                         “distribution” of of securities
                                                                              securities even
                                                                                          even ifif
post-launch Grams
post-launch   Grams areare not securities. That
                           not securities.          simply makes
                                              That simply     makes nono sense,
                                                                          sense, as
                                                                                  as the
                                                                                     the initial
                                                                                          initial
purchasers would
purchasers  would bebe selling
                         selling post-launch
                                 post-launch Grams
                                                Grams and and not
                                                               not securities.
                                                                   securities. ForFor example,
                                                                                      example, the the
SEC
SEC has   theorized that
     has theorized    that the
                           the lock-up
                               lock-up provisions
                                          provisions forfor the
                                                            the Stage
                                                                 Stage AA investors    were
                                                                           investors were
intended to
intended  to create
             create demand
                     demand forfor the
                                    the Grams.
                                         Grams. NotNot only
                                                         only would
                                                               would this
                                                                       this be
                                                                            be irrelevant
                                                                                irrelevant if
                                                                                            if post-
                                                                                               post-
launch Grams
launch          are not
        Grams are   not found    to be
                          found to   be securities,
                                         securities, but
                                                     but it
                                                          it is
                                                             is also
                                                                also wrong
                                                                      wrong because
                                                                              because —  — as
                                                                                            as
recognized by
recognized   by at
                at least  one Private
                   least one   Private Placement
                                         Placement investor
                                                      investor — — the
                                                                     the lockup
                                                                         lockup waswas intended
                                                                                        intended to to
“stabilize the
"stabilize the price
               price of
                      of aa Gram
                            Gram in   its inception
                                   in its  inception [i.e.,
                                                      [i.e., at
                                                             at launch
                                                                launch ofof the
                                                                            the TON
                                                                                 TON Blockchain]
                                                                                        Blockchain]




                                                         33
    Case 1:19-cv-09439-PKC Document 219 Filed 02/24/20 Page 4 of 7

Hon. P. Kevin Castel
February 24, 2020
Page 4

and ensure[] that a large core of the investor base is made up of genuine long-term
investors rather than short-term speculators.” (PX 30 at 11.)4

        For documents in this category, Defendants defer to the submissions of
Investors B, E, F, G, H and X for their additional positions. Defendants withdraw
their request to seal PX 30, PX 33, and PX 77 in light of the SEC’s representations.
(Opp. at 7.)

II.      DOCUMENTS CONTAINING IDENTITIES
         AND PERSONAL INFORMATION OF THIRD
         PARTY PRIVATE PLACEMENT PURCHASERS

        Second, for all other documents reflecting the identities and personal
information of Private Placement investors, Defendants’ proposed redactions protect
the identities and personal information of these third parties, which are not relevant.
Limited redactions to names and email addresses are appropriate where the substance
of the communications remain intact. See In re SunEdison, Inc. Sec. Litig., 2019 WL
126069, at *2 (S.D.N.Y. Jan. 7, 2019) (Castel, J.); Cohen v. Gerson Lehrman Grp,
Inc., 2011 WL 4336679, at *2 (S.D.N.Y. Sept. 15, 2011) (Castel, J.). Here, as in
SunEdison, Defendants do not propose any redactions to the substance of the
documents themselves and request only narrowly tailored redactions of the third
parties’ identities and other personal information, which do not bear on the issues in
this case.

        Plaintiff agrees that the identities of many third party purchasers are “not
relevant to any judicial determination” and, therefore, the third parties’ privacy
interests “outweigh the presumption of disclosure at this stage of the litigation.”
(Opp. at 3.) Indeed, Plaintiff sought to redact precisely this type of information in its
October 23, 2019 sealing motion. (ECF No. 28-1 at 7.) Nonetheless, citing no
authority in support, Plaintiff now objects to redacting the identities of certain
purchasers and non-purchaser third parties who purportedly “played a further role” in
the Private Placement.5 (Opp. at 3.) This is a distinction without a difference. The
specific identities and personal information of the third parties have no bearing on

4
          This particular investment memorandum also describes certain aspects of the project that
have long since been modified or eliminated by Telegram, including any contemplated direct sale of
Grams by Defendants to the public in March 2018 according to the Reference Price formula. It is
undisputed that Telegram eliminated that concept and that, following launch of the TON Blockchain,
the price of Grams will be determined by free market forces of supply and demand, not the Reference
Price. (Joint Stipulation of Undisputed Facts, ECF No. 72, ¶¶ 170, 171.)
5
         Defendants do not dispute Plaintiff’s Opposition with respect to BSG, Koinvestor and Bank
to the Future. Defendants disagree with Plaintiff’s position on PX 1-G, PX 97, PX 98, PX 115, PX
117, Exhibits 5 and 10 to the Drylewski Declaration, Exhibits 1, 2, 3, 8, 9, 10, 11, 14, and 15 to the
Malloy Declaration, and Exhibits 1 and 5 to the Musoff Declaration.


                                                   4
Case 1:19-cv-09439-PKC Document 219 Filed 02/24/20 Page 5 of 7



Hon. P. Kevin Castel
February 24, 2020
Page 5

the issues in this case, regardless of what role they might have played in Private
Placement. See SunEdison, 2019 WL 126069, at *2; Cohen v. Gerson Lehrman
Group, Inc., 2011 WL 4336679, at *2. The SEC never explains why the names and
personal information of these nonparties are relevant, particularly when no claims
are asserted against them. In any event, the SEC has never pointed to any evidence
that Defendants marketed Grams based on any efforts of the third parties at issue on
this motion.6

        Although Plaintiff contends that these third parties have failed to make their
own sealing motions, this overlooks that several of these third parties are foreign
entities that did not produce documents to Plaintiff and are not subject to the
confidentiality order and the procedure for notice (and some of which are not even
purchasers in the Private Placement). Thus, it is unclear whether these parties were
given notice by the SEC that their identities were going to be publicly released in
connection with this litigation.

        Finally, as a matter of protecting their own business interests, Defendants
have an obligation to prevent the disclosure of the identities and personal
information of their counterparties in business dealings. Disclosure of Defendants'
communications involving non-public, potential business opportunities with two of
these third parties,      and1=1., could impact Defendants' relationship with
these entities. See Refco Grp. Ltd., LLC v. Cantor Fitzgerald, L.P., 2015 WL
4298572, at *5 (S.D.N.Y. July 15, 2015). Furthermore, the SEC agrees that the
names of these two entities should be redacted from their filings; they redacted them
from their own Rule 56.1 Response and Counter-Statement. (See SEC Resp. to Def.
Rule 56.1 Statement (ECF No. 99), refiled on February 13, 2020 with the Opposition
(ECF No. 188-1).) For these reasons, Defendants request that the names of the
entities listed in Exhibit C to the SEC's Opposition be redacted.

III.     OTHER CONFIDENTIAL BUSINESS INFORMATION

        Finally, Defendants disagree with the SEC's position on certain redactions in
PX 1-B, PX 1-D, PX 55, PX 123, Exhibit 2 to the Drylewski Declaration and Exhibit
4 to the Malloy Declaration. For all other documents in this category, Defendants
defer to the motions of third parties or consent to the SEC's proposed redactions.

       PX 1-B contains a limited redaction to private fmancial information as well
as agreed-upon redactions to third party identifying information. The redaction to

6
        Plaintiff also takes contradictory positions with respect to these third parties. Compare the
SEC's response to Defendants' proposed redactions to Exhibit 11 of the Malloy Declaration in
Modified Appendix A in which it agrees to redacting the names of investors that            helped enlist
with Exhibit C to the Opp. and the SEC's response to Exhibit 5 to the Musoff Declaration in Modified
Appendix A in which the SEC does not agree to redact the names of those very same investors.


                                                   5
 Case 1:19-cv-09439-PKC Document 219 Filed 02/24/20 Page 6 of 7

Hon. P.
Hon.  P. Kevin
         Kevin Castel
               Castel
February 24,
February  24, 2020
              2020
Page 66
Page

information regarding
information   regarding an
                        an unnamed
                           unnamed individual's
                                    individual’s investment and stake
                                                 investment and  stake in
                                                                       in foreign
                                                                          foreign
entities is
entities is proper.
            proper. See
                    See SEC
                        SEC v.  Ahmed, 2018
                             v. Ahmed, 2018 WL
                                            WL 4266079,
                                                  4266079, at
                                                           at *2
                                                              *2 (D.
                                                                 (D. Conn.
                                                                     Conn. Sept.  6,
                                                                            Sept. 6,
2018).
2018).

         PX  1-D contains
         PX 1-D   contains limited
                           limited redactions
                                    redactions toto Defendants'
                                                    Defendants’ irrelevant,     commercially
                                                                    irrelevant, commercially
sensitive, global
sensitive, global business
                   business development
                             development strategies
                                            strategies in  specific geographic
                                                        in specific   geographic regions
                                                                                   regions asas
well as
well  as agreed-upon
         agreed-upon redactions
                       redactions to
                                   to the
                                      the personal
                                          personal identifying
                                                     identifying information
                                                                   information of of third
                                                                                     third party
                                                                                            party
purchasers. Allowing
purchasers.   Allowing competitors
                         competitors toto access
                                          access Defendants'
                                                   Defendants’ analysis
                                                                  analysis and
                                                                            and related
                                                                                 related
information could
information   could harm
                     harm their
                          their competitive    standing. See
                                competitive standing.      See Tropical    Sails Corp.
                                                                 Tropical Sails   Corp. v.v. Yext,
                                                                                             Yext,
Inc., 2016
Inc., 2016 WL
            WL 1451548,
                 1451548, at
                           at *4
                              *4 (S.D.N.Y.
                                 (S.D.N.Y. Apr.
                                              Apr. 12,
                                                     12, 2016).
                                                         2016). The     proposed redactions
                                                                   The proposed    redactions
are narrow
are narrow and
             and do
                  do not
                     not obscure
                         obscure access
                                 access toto the
                                             the information
                                                  information thethe Court
                                                                      Court is
                                                                            is likely
                                                                               likely to
                                                                                       to rely
                                                                                          rely on
                                                                                                on
in making
in making its   determination on
            its determination  on the
                                  the relevant
                                       relevant issues
                                                 issues in  this matter.
                                                         in this  matter.

         PX
         PX 5555 contains
                  contains discussion    of aa potential
                             discussion of     potential future    promotion and
                                                           future promotion     and partnership
                                                                                      partnership
with aa digital
with    digital asset
                 asset exchange.
                       exchange. To     the extent
                                     To the          Plaintiff is
                                             extent Plaintiff       relying on
                                                                 is relying  on its
                                                                                 its contention
                                                                                     contention that
                                                                                                 that
Defendants’ discussions
Defendants'                   with third-party
                discussions with    third-party exchanges       somehow evidences
                                                  exchanges somehow                     their
                                                                            evidences their
intention to
intention  to provide
               provide anan essential
                             essential post-launch
                                       post-launch service,
                                                      service, they
                                                                 they are
                                                                       are incorrect.
                                                                           incorrect. There
                                                                                        There is  no
                                                                                               is no
dispute that
dispute  that there
               there are
                      are aa wide
                             wide range
                                  range of
                                         of cryptocurrency
                                             cryptocurrency exchanges,
                                                                 exchanges, so so even
                                                                                   even if
                                                                                         if
Defendants were
Defendants    were working
                     working with
                                with one
                                      one (and
                                          (and hadhad marketed
                                                      marketed thisthis service)
                                                                        service) itit would
                                                                                      would be
                                                                                             be
irrelevant because
irrelevant  because aa promoter's
                         promoter’s offer
                                      offer to
                                             to provide
                                                 provide assistance
                                                           assistance with
                                                                        with aa secondary
                                                                                secondary market
                                                                                             market
is not
is not an
       an essential
          essential service
                      service where
                                where such
                                       such assistance
                                              assistance could
                                                           could bebe found
                                                                      found elsewhere.
                                                                              elsewhere. See See SEC
                                                                                                 SEC
v. Life Partners,
v. Life Partners, Inc.,
                    Inc., 87   F.3d 536,
                           87 F.3d  536, 546    (D.C. Cir.
                                          546 (D.C.    Cir. 1996).
                                                             1996). As As SEC    Commissioner
                                                                          SEC Commissioner
Peirce has
Peirce  has emphasized,
             emphasized, the the existence
                                 existence ofof secondary
                                                 secondary trading
                                                              trading on
                                                                       on exchanges
                                                                           exchanges is is necessary
                                                                                            necessary
for promotion
for promotion of  of the
                     the consumptive
                          consumptive use     of digital
                                         use of           tokens. (ECF
                                                  digital tokens.    (ECF No.
                                                                            No. 177
                                                                                  177 Ex.
                                                                                       Ex. AA at
                                                                                              at 7-8.)
                                                                                                 7-8.)

        Defendants’ proposed
        Defendants'    proposed redactions    to Drylewski
                                  redactions to   Drylewski Exhibit
                                                                Exhibit 2   2 protect
                                                                              protect information
                                                                                      information
relating to
relating to Defendants'
            Defendants’ main
                          main banking
                                 banking institution.
                                           institution. See
                                                        See SunEdison,
                                                             SunEdison, 2019  2019 WL
                                                                                    WL 126069,
                                                                                         126069,
at *1
at *1 ("Financial
      (“Financial records
                    records of
                            of aa wholly
                                  wholly owned
                                          owned business
                                                   business .. .. .. and
                                                                     and similar
                                                                         similar matters
                                                                                  matters will
                                                                                           will
weigh more
weigh  more heavily    against access
               heavily against  access than
                                       than conduct
                                             conduct affecting
                                                       affecting aa substantial
                                                                       substantial portion
                                                                                    portion of
                                                                                             of the
                                                                                                the
public.” (citation
public."  (citation omitted))
                    omitted)) (Castel,
                              (Castel, J.).  Further, the
                                        J.). Further,  the SEC
                                                           SEC has   has agreed
                                                                         agreed to
                                                                                 to seal
                                                                                    seal the
                                                                                         the
entirety of
entirety of PX
             PX 136,
                 136, which
                      which similarly
                             similarly consists
                                        consists ofof Telegram’s       banking records,
                                                      Telegram's banking        records, thus
                                                                                          thus
conceding that
conceding   that public
                  public access
                         access to
                                 to such
                                    such banking
                                         banking information
                                                    information is   is not
                                                                        not warranted
                                                                            warranted here.
                                                                                        here.

        Defendants’ proposed
        Defendants'    proposed redactions
                                  redactions to to PX  123 and
                                                   PX 123    and Malloy
                                                                  Malloy Exhibit
                                                                           Exhibit 4    protect
                                                                                      4 protect
information regarding
information  regarding Defendants'
                         Defendants’ use  use of
                                              of certain
                                                 certain funds.
                                                          funds. Information      about aa
                                                                   Information about
company’s expenditures
company's   expenditures is is the
                               the proper
                                    proper subject
                                            subject of
                                                     of redaction.
                                                        redaction. SeeSee Louis
                                                                           Louis Vuitton
                                                                                   Vuitton
Malletier S.A.
Malletier S.A. v.  Sunny Merch.
                v. Sunny   Merch. Corp.,
                                     Corp., 97   F. Supp.
                                             97 F.  Supp. 3d   485, 511
                                                           3d 485,        (S.D.N.Y. 2015).
                                                                     511 (S.D.N.Y.     2015).
Importantly,  the statements
Importantly, the   statements made
                                made in in PX
                                           PX 123
                                               123 and
                                                    and Malloy
                                                         Malloy Exhibit
                                                                   Exhibit 44 only
                                                                              only relate
                                                                                     relate to
                                                                                            to the
                                                                                               the
expenditure of
expenditure  of funds   after the
                 funds after  the litigation
                                   litigation commenced.
                                               commenced. Thus,        they are
                                                               Thus, they   are not
                                                                                 not even
                                                                                      even
relevant as
relevant as to
            to private
               private purchasers'
                        purchasers’ reasons
                                       reasons for
                                                 for entering
                                                     entering into   the Purchase
                                                               into the  Purchase Agreements,
                                                                                     Agreements,
much less
much       to the
      less to the central
                   central questions
                           questions to to be
                                           be resolved
                                              resolved in   this litigation.
                                                         in this litigation. If
                                                                              If revealed,
                                                                                 revealed,
information about
information  about how
                     how Telegram      spent its
                          Telegram spent      its funds
                                                  funds may
                                                        may provide
                                                               provide insight    into their
                                                                         insight into  their
current business
current business practices
                   practices which
                              which aa competitor
                                         competitor could
                                                      could exploit.    Because the
                                                             exploit. Because      the

                                                  66
 Case 1:19-cv-09439-PKC Document 219 Filed 02/24/20 Page 7 of 7

Hon. P.
Hon. P. Kevin
        Kevin Castel
              Castel
February 24,
February 24, 2020
             2020
Page 7
Page 7

presumption of
presumption  of access
                access is
                        is low,
                           low, the
                                the document
                                    document should
                                                should be
                                                       be permitted
                                                          permitted to
                                                                    to be
                                                                       be filed
                                                                          filed in
                                                                                in
redacted form.
redacted        KeyBank Nat'l
         form. KeyBank      Nat’l Ass
                                  Ass’n
                                      'n v. Element Transport.
                                         v. Element            LLC, 2017
                                                    Transport. LLC,  2017 WL
                                                                           WL 384875,
                                                                                384875,
at *3
at *3 (S.D.N.Y.
      (S.D.N.Y. Jan.  26, 2017).
                 Jan. 26, 2017).

IV.
IV.    CONCLUSION
       CONCLUSION

        For the
        For the foregoing
                foregoing reasons,
                          reasons, Defendants
                                   Defendants respectfully
                                               respectfully request
                                                            request that
                                                                    that the
                                                                         the Court
                                                                             Court
permit the
permit the documents   detailed in
           documents detailed   in Modified
                                   Modified Appendix
                                            Appendix A,
                                                      A, attached
                                                          attached hereto,
                                                                   hereto, to
                                                                           to be
                                                                              be filed
                                                                                 filed
under seal
under seal with
           with redactions  as noted
                 redactions as noted in
                                     in Modified
                                        Modified Appendix
                                                 Appendix A.A.



                                                Respectfully,
                                                Respectfully,

                                                /s/ Christopher P.
                                                /s/ Christopher P. Malloy
                                                                   Malloy



cc:
cc:    All Counsel
       All Counsel of
                   of Record
                      Record




                                           77
